IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               December 14, 2010 Session

              CHARLES A. WALKER v. STATE OF TENNESSEE

            Direct Appeal from the Circuit Court for Montgomery County
                     No. 40100505      Michael R. Jones, Judge




                 No. M2010-00449-CCA-R3-PC - Filed March 8, 2011


A Montgomery County jury convicted the Petitioner, Charles A. Walker, of two counts of
rape of a child and one count of aggravated sexual battery, and the trial court sentenced him
to an effective sentence of twenty-eight years, at 100%, in the Tennessee Department of
Correction. The Petitioner appealed his convictions, and this Court affirmed his two rape of
a child convictions but reversed and remanded for a new trial the aggravated sexual battery
conviction. State v. Charles A. Walker, No. M2005-00165-CCA-R3-CD, 2006 WL 3313651,
at *1 (Tenn. Crim. App., at Nashville, Nov. 15, 2006), perm. app. denied (Tenn. Mar. 12,
2007). The Petitioner filed a petition for post-conviction relief, in which he alleged he
received the ineffective assistance of counsel. After a hearing, the post-conviction court
dismissed the petition. On appeal, the Petitioner contends that: (1) his trial counsel was
ineffective; (2) the prosecutor committed several acts of prosecutorial misconduct at trial; (3)
his convictions should be reversed based upon “cumulative error and bias”; and (4) his
sentencing was illegal. After careful review, we affirm the post-conviction court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which D AVID H. W ELLES
and J.C. M CL IN, JJ., joined.

Kathryn B. Stamey, Clarksville, Tennessee, for the Appellant, Charles A. Walker.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; John W. Carney, Jr., District Attorney General; Arthur F. Bieber, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                          OPINION
                                           I. Facts
                                      A. Background

       This case arises from the Petitioner’s sexual interactions with his stepdaughter, who
was less than thirteen years old when the offenses occurred. The Petitioner was originally
indicted for four counts of rape of a child and two counts of aggravated sexual battery. We
summarized the proof presented at trial in our opinion on his direct appeal as follows:

                                       State’s Proof

               The victim testified that she was born on September 9, 1988, was
       currently in the eighth grade, and had lived for the past two years with her
       father and stepmother in Riverton, Illinois. She said her mother married the
       defendant in 1998 when she was ten years old, and from 1998 until 2001 she
       lived with the defendant, her mother, and her younger sister, C.M., at 315
       Barkwood Court in Clarksville. The victim testified that the defendant “was
       making [her] have sex with him” during the time she lived at the Barkwood
       Court residence. She said the defendant began sometime in 1999 by touching
       her breasts and vagina over her clothing but then progressed to touching her
       private parts under her clothing. The victim stated that the inappropriate
       touching also involved placing her mouth on the defendant’s penis and rubbing
       his penis with her hand. In addition, she said that the defendant penetrated her
       vagina with his penis on numerous occasions and in various locations
       throughout the house. The victim testified: “He stuck his penis in my vagina
       in the living room on the floor and on the couch, and then on the bathroom
       floor, in his bed, or the hot tub.”

               The victim said that the intercourse occurred either in the early
       mornings, after her mother had already left for work and while C.M. was still
       asleep in her bedroom, or in the afternoons, before her mother or C.M. arrived
       home. She stated that her mother worked in Nashville and left for work at
       5:30 a.m. and returned about 4:00 p.m. During this time period, the defendant
       was a carpenter and worked “[w]henever he got a call.” The victim testified
       that when she entered middle school, she rode a different school bus from her
       sister, who was two years younger and in a grade below her in school. The
       victim said her school bus brought her home approximately thirty minutes
       before C.M. arrived home.

              The victim was unable to remember when the defendant first penetrated
       her vagina but recalled that the last time occurred in the living room of the
       Barkwood Court residence on May 28, 2001, when she was twelve years old.

                                             -2-
She said she remembered the date because it was within a week of when her
father came to pick her up for her summer visitation with him and his wife in
Illinois. The victim testified that her mother was at work and her sister was
asleep in her bedroom. She stated that the defendant placed a towel on the
floor, laid her down on the towel, stuck his penis inside her vagina, and moved
up and down until “he told [her] he had come.” She said that the defendant did
not use a condom and had told her that he “had some kind of surgery so he
couldn’t make babies.” She testified that when the defendant had finished, she
covered her vagina with a towel, went to the bathroom, and tossed the towel
in the dirty clothes hamper.

         When prompted, the victim also recalled that the defendant had
penetrated her vagina with his penis in the living room of the residence during
the school spring break before her father picked her up for her 2001 summer
visitation. Asked what she remembered about that event, she testified: “The
week of Spring Break, my Mom would be at work and he [the defendant]
would wake me up about 5:30 in the morning and he would make me have
intercourse with him and then my sister would be asleep in her bed.” The
victim said that the intercourse occurred on the living room floor but that a
towel was not used. After having her memory refreshed with her prior
statement, the victim also recalled that it “was in January” when the defendant
first started touching her. When asked what kind of touching occurred at that
time, she said that it was touching over her clothing.

        The victim testified she was afraid to tell anyone about the abuse
because she “thought it was [her] fault and [she] would get yelled at.” She
stated that her mother eventually found some sexually explicit emails that she
and the defendant had been exchanging while she was visiting her father in
Illinois. The victim explained that she exchanged the emails with the
defendant “[b]ecause of the way he was treating [her] when [she] was with
him, and [she] felt that just to make him happy, it would make him do it less
and less.” She said her mother deleted the emails but told her mother, the
victim’s maternal grandmother, about them. She said that in response, the
victim’s grandmother, who lived near the victim’s father in Illinois, took the
victim to a local park and began berating her:

       When my Mom found out, she told my Grandma and I was up
       with my Dad in Illinois and it was around my sister’s birthday,
       July, and my Grandma she picked me up and she said we were
       going to go shopping and she took me to one of the parks there

                                      -3-
        and she was sitting there, yelling at me, telling me that I was a
        liar, saying it was all my fault.

       The victim testified that the next adults who questioned her about the
abuse were her father and stepmother, a police detective she spoke with by
telephone, and an Illinois social worker her father took her to see. She said she
was scared because she thought it was her fault and she would get into trouble.
She also said that she and her mother did not have a good relationship and were
not close.

        On cross-examination, the victim acknowledged that she told Karen
Morelock, the Illinois social worker who interviewed her on July 5 and July 19,
2001, that she thought she was the one who had deleted the emails, that she did
not do anything with her mouth to the defendant, and that the sexual touching
started in January 2000, as opposed to January 1999 as she stated in her direct
examination testimony. At defense counsel’s request, the victim read the
following portion of her July 19 statement aloud: “I wouldn’t do anything with
my mouth to him, but he would lick my genital area.” She agreed that the
following statements in her July 19 statement were true: “It would be everyday
beginning in January 2000”; “He would lick me, I had sex with him everyday
for over one year”; and “[E]very once in a while, we would have sex one time
in the morning and then when I would get home from school.” The victim also
testified, however, that her statement on direct examination that the abuse
began in 1999 was true. She said the defendant first began touching her in
January 1999, when she was ten years old and within a few months of his
October 1998 marriage to her mother. The victim identified a letter she had
written to her father and stepmother stating that she wanted to live with them
when she turned thirteen, and she acknowledged that she was frustrated when
her mother told her that the decision of where she would live was not solely up
to her.

        On redirect examination, the victim testified that she did not know how
many times she had sexual contact with the defendant from the time she was ten
until the last episode that occurred on May 28, 2001. She agreed that there
were times when she rubbed the defendant’s penis, times when he ejaculated
and times when he did not, and times when she touched him with her mouth.
She said she could not remember every instance of sexual contact because it did
not happen every day. On re-cross examination, she testified that when she told
Ms. Morelock that “[i]t would be everyday beginning in January of 2000,” she
was referring to the sexual touching, not intercourse. She also explained that

                                       -4-
she had told Ms. Morelock that the sexual touching began in January 2000
because she thought 2000 was the year that she was ten.

        Detective Alan Charvis of the Clarksville Police Department testified
that he was assigned to investigate the case on July 5, 2001, a few days after the
defendant’s two adult daughters, Cindy Morgan and Althena Walker, reported
the defendant to the police. He said he asked Morgan to record her next
conversation with the defendant and provided her with a tape recorder but did
not tell her what to say. He testified he subpoenaed the records of WebTV, the
internet company that provided email service to the defendant’s home, but was
unable to retrieve any emails between the victim and the defendant. He said
that he did not find any emails during his search of the defendant’s home or
traces of semen in the home, despite using a light source to search the living
room carpet, couches, and other surfaces. He testified that his understanding
was that there was no computer associated with WebTV and therefore no
permanent record of deleted emails. On cross-examination, he acknowledged
he made no attempt to search for deleted emails on the hard drive of the
computer the victim had used in Illinois.

        The defendant’s younger daughter, twenty-four-year-old Athena Dawn
Walker, testified that the defendant married the victim’s mother after his first
wife, the witness’s mother, passed away in 1996 from brain cancer. She said
that on June 30, 2001, she received a telephone call from her older sister, Cindy
Morgan, which caused her to go to Morgan’s house to discuss something
Morgan had heard about the defendant. The next morning, the defendant
telephoned her and, without mentioning specifics, began apologizing for what
he had done. She said she asked the defendant, “[H]ow long has it been going
on?” meaning how long had he been having sexual relations with the victim.
She stated that he told her that it had been going on for six or seven months and
that he was going to seek counseling.

       The witness testified that after her phone conversation with the
defendant she went first to her sister’s home to discuss the situation further and
then to the defendant’s home, where she found that neither the defendant nor
his wife were willing to talk with her about the issue. The next day, she
telephoned the defendant and told him that she thought she needed counseling
to handle his revelations. She said the defendant asked her not to see a
therapist, telling her that he would be arrested if she spoke about what had
happened. She testified the defendant explained to her how he was going to
take care of the problem: “He told me that he was going to talk to a therapist

                                       -5-
about feelings that he was having, he wasn’t going to say that he acted on them,
he was just going to try to go get some counseling to try to help him[.]”

        The witness testified that when she later called the defendant, he told her
he had set up an appointment to see a therapist in three weeks. She said she
was upset and told him that she did not want to have to wait three weeks to talk
to someone. The defendant repeated that she would cause him to be arrested,
and, in the background, she heard the victim’s mother yelling that if she talked
to a therapist it could cause her to lose custody of her daughters. The witness
testified that after hanging up the phone she went directly to her sister’s home,
where she and her sister decided to go to the police.

        On cross-examination, the witness testified that the defendant was a
great father, that he never did anything sexually inappropriate to her, her sister,
or her friends, and that she had never suspected him of “doing sexually
inappropriate things.” She acknowledged that she had stayed for a day or two
in the Barkwood Court residence, her childhood home, after the defendant
married the victim’s mother, but the victim’s mother “got frustrated” with her,
and the defendant asked her to leave. She denied that this had caused a “bad
falling out” between her and the defendant. She also acknowledged that the
defendant never directly admitted to her that he had engaged in any sexual act
with the victim.

       The defendant’s older daughter, thirty-one-year-old Cynthia Jean
Morgan, testified that the defendant called her at the end of June 2001 to tell
her that he was in trouble because he had been having sexual relations with the
victim and his wife had found out about it. She said the defendant divulged “in
a round-about-way” that he had been having sexual relations with the victim,
but she did not ask him any detailed questions about what kind of sexual
relations he meant. She stated that the defendant told her that his wife had
learned about the relationship after intercepting some email and that he feared
she was going to turn him in to the authorities. Morgan said that when she told
the defendant she thought he deserved to be punished for what he had done, he
replied that he would rather die than go to jail.

        Morgan testified that she told her sister about the defendant’s revelations
later that day and that the following day the defendant called to ask her to stop
her sister from seeing a counselor. According to Morgan, the defendant was
concerned that he would be arrested if either she or her sister talked to a
counselor about what he had done. Additionally, during one of her subsequent

                                        -6-
telephone conversations with the defendant, she was able to overhear the
victim’s mother in the background expressing her concern that she would lose
custody of her daughters. Morgan said that on July 2 the defendant called her
again to tell her that if either she or Athena went to see a counselor, they would
deny that anything had happened. She testified that, later that same afternoon,
she and Athena discussed the issue and then went to the police station to report
the defendant.

       Morgan testified that Detective Charvis contacted her a short time later
asking if she would tape-record a conversation with the defendant. She said she
agreed and on July 5, 2001, called and recorded a conversation with the
defendant and his wife. The tape recording of that conversation was admitted
as an exhibit and played before the jury. The transcript of the conversation,
also admitted as an exhibit, reads in pertinent part:

       CINDY: The other day when we were over there, I asked you if
       you were gonna get [the victim] help and you said, yes, you
       would never deny her that but if Athena and I can’t even go get
       help, how’s [the victim] gonna get help?

       [DEFENDANT]: Not right now. When she get’s [sic] older and
       ask[s] for it. I don’t think she’ll ask for it right now. You
       understand what I’m saying.

              ....

       CINDY: I don’t know if a twelve year old knows to ask for help,
       Dad. She may not realize what your [sic] doing to her is wrong.

       [DEFENDANT]: Yes, she does realize that. She does realize
       that.

       CINDY: So she’s probably gonna think it[’]s okay for her to
       sleep with [a] 50 year old when she’s 15 or 16.

       [DEFENDANT]: No. No. No she’s not. Cause we’ve already
       discussed it here and we’re gonna sit down and talk with her.

       CINDY: I just don’t want her to think all this is her fault.



                                       -7-
       [DEFENDANT]: I don’t either and we’re gonna let her know,
       this is not all her fault. I know that. I don’t want her to feel like
       it’s her fault. We’re gonna do it right, where she understands
       what was going on was wrong.

              ....

       CINDY: I just feel like at 29 years old, I need professional help
       to find out, after finding out that my Dad is a child molester. I
       can’t imagine how a 12 year old would feel. I’m having a hard
       time.

       [DEFENDANT]: Try to take some heart, Cindy, to know that I
       realize I made a mistake, it’s never gonna happen again. It’s
       never gonna happen again. Please try and get some conciliation
       in that. It will not happen again and I promise you that on my
       soul.

       CINDY: I’ve just been praying a lot about this.

       [DEFENDANT]: I’ve been praying a lot too. I will be getting
       back into church, somewhere. I mean I’ve got a lot of praying
       yet to do. (pause) But she is not gonna think it is alright [sic]. I
       mean she’s gonna know what we’ve done is wrong. She already
       knows but we’re gonna reaffirm that.

       On cross-examination, Morgan testified that the defendant was a good
and loving father to her when she was growing up and that he never did
anything sexually inappropriate to her or her friends. She acknowledged she
wrote in her statement to police that the defendant had “sexually touched” the
victim. She also acknowledged that she would have been upset even if he had
merely confessed that he was having sexual feelings toward a twelve-year-old,
as opposed to sexual relations. On redirect, however, she testified that she
would not have reported him to the police if she had understood him to say only
that he had sexual feelings for the victim.

                              Defendant’s Proof

       The fifty-one-year-old defendant testified that he had lived in the
eleven-hundred-square-foot Barkwood Court residence for twenty-seven years;

                                        -8-
had been married to his first wife for almost twenty-five years until she passed
away on July 21, 1996, from brain cancer; had been honorably discharged from
the military in 1972; and had never been in trouble before the allegations arose
in the instant case. He said he had always maintained steady employment and
had gotten a job at Hobby Lobby after his release from jail following his July
5, 2001, arrest in the case. The defendant also testified that he had been a
member of the Hazardous Materials Team for the Montgomery County
Emergency Management Agency, delivered meals for Meals on Wheels, had
been a volunteer firefighter and had taught numerous classes at the Ashland
City Fire Department, and was a member of the Masonic Lodge.

       The defendant testified he married the victim’s mother on Halloween
1998, and she and her two daughters moved from Illinois to live with him in his
Clarksville home. He stated that he had a good relationship with his wife, tried
to spend as much time as he could with her and her daughters, and assumed the
responsibility of seeing the girls off to school each morning after his wife had
departed for work. He said that as time passed and the victim became
interested in boys, he began to notice that she was starting to walk around the
house wearing only a towel and to dress and undress without closing her
bedroom door. He stated that when she persisted in her behavior, despite being
told by both himself and his wife that she should stop, he found himself starting
to have sexual thoughts about her. The defendant testified that he struggled
alone with his improper thoughts for six or seven months until his wife became
upset upon finding an email he had sent to the victim in which he told her that
he missed her, loved her, and needed her. At that point, he said, he confessed
his improper thoughts about the victim to his wife.

        The defendant denied that he ever had sexual intercourse with the
victim, touched her inappropriately, or exchanged sexually explicit emails with
her. He also denied that he told his daughters anything other than he had been
experiencing sexual feelings for the victim. The defendant explained that in his
taped conversation with Morgan he had been referring to his perception that the
victim had been “throwing herself” at him, which was wrong, as were the
feelings that he was experiencing toward her as a result of her behavior. He
further testified that he was in an automobile accident in 1990 that injured his
spinal cord and ultimately rendered him impotent and that he was only able to
perform sexually by injecting himself with a prescribed medication that took
fifteen to twenty minutes to take effect. He said the only reason he could think
of for the victim to fabricate her allegations against him was that she wanted to
live with her father, instead of her mother.

                                       -9-
       On cross-examination, the defendant testified that the victim knew he
had had a vasectomy because he had told her about it. He said that he believed
his daughters were jealous of the attention he gave his new wife and her
daughters. Although he acknowledged that he was a native English speaker,
the defendant insisted that the portions of his telephone conversation with
Morgan in which he stated that the things he and the victim had “done” were
wrong referred to her having walked around partially nude and his having had
sexual thoughts about her.

       During his subsequent redirect and recross examination testimony, the
defendant identified his medical records relating to the treatment of his erectile
dysfunction, which were then admitted as an exhibit. The defendant
acknowledged that the records reflected there was nothing wrong with his
libido. He testified that he could not inject himself with the prescribed
medication more than once in a twenty-four-hour period because of the danger
of priapism, which was the condition of experiencing an extended erection that
required surgery to correct.

       Kerri Ann Walker, the victim’s mother, testified she had a positive, open
relationship with the victim. She described the discussions she had with the
victim about puberty, adolescence, and sexuality and said that the victim knew
she could talk to her about anything. She testified that the victim never
complained to her about the defendant’s alleged behavior and that she never
saw anything to make her suspect there was anything inappropriate about the
defendant’s relationship with the victim. Mrs. Walker stated that she and the
defendant had sexual intercourse one to two times per month and that ninety
percent of the time the defendant had to inject himself with his medication in
order to perform. She said that, after the allegations arose in the case, she
checked and found nothing out of order in either the amount of the defendant’s
medication or the number of syringes in the house. She explained that this
factor, combined with the victim’s failure to tell anyone about the alleged
abuse, led her to disbelieve the victim’s allegations:

              I have not found any proof-[the victim] never came to me
       and said that anything happened. She never went to anybody else.
       Her relationship with [the defendant] never changed. She was
       always happy to see him. She-I didn’t suspect a thing. I didn’t
       find anything. When I went to count the syringes, I didn’t find
       any medication gone and he never said to me that anything
       happened.

                                       -10-
       Mrs. Walker said that the defendant confessed that he had been having
inappropriate feelings toward the victim after she confronted him about an
email in which he told the victim that he loved and needed her. She denied that
she ever deleted any “sexual” emails between the defendant and the victim.
She testified that whenever the victim got into trouble, she insisted that she was
going to live with her father when she turned thirteen, despite being told that
a change in custody would require that the family go back to court. Mrs.
Walker stated that the victim once told her that she “would do anything if she
could move with her father.”

       On cross-examination, Mrs. Walker acknowledged that after she
discovered the defendant’s email, she called her mother, who was a legal
secretary, and asked her to talk to the victim. She denied, however, that her
mother warned her that in her experience the mother always loses custody when
her child has been molested while in her custody.

        Several of the defendant’s friends, neighbors, and co-workers testified
on the defendant’s behalf, expressing their opinions as to his character and
veracity. Darryl McKissack testified that he had known the defendant for
almost three years, had grown to love him like a brother, and knew in his heart
that he was an honest person. Judy McKissack testified she was Darryl
McKissack’s wife, had socialized with the defendant and his wife, and believed
the defendant to be an “honest, hard-working man.” Emerson Russell Dowling,
Jr., the defendant’s neighbor, testified that he had known the defendant for
about twenty-one years and that he was “a good neighbor” and “a good friend.”
Mary Joyce Bumpus, another of the defendant’s neighbors, testified that she
had known the defendant since 1981 or 1982 and that he had always been
honest with her and her husband. Bumpus said that she and her husband
occasionally took the defendant’s stepdaughters to church, that neither child
ever disclosed to her that anything inappropriate was occurring, and that the
victim always appeared to be a happy, well-adjusted child. Jim Gasaway, the
defendant’s supervisor at Hobby Lobby, testified that the defendant was a very
honest person. Finally, Sidney Lee VanAntwerp, one of the defendant’s
co-workers at Hobby Lobby, testified that she thought the defendant was very
honest. However, with the exception of Gasaway, the witnesses testified on
cross-examination that they would not believe the defendant if he said he had
sexual feelings for a twelve-year-old girl.

       Detective Alan Charvis, recalled by the defendant, acknowledged that
he did not employ the services of a computer forensic expert to attempt to

                                       -11-
       recover any deleted emails. He further acknowledged that he found no
       pornographic materials in the defendant’s home and saw no signs that the carpet
       or couch had recently been cleaned or replaced.

                The victim’s younger sister, C.M., who was twelve years old at the time
       of trial, testified that when she lived with the defendant at the Barkwood Court
       residence her bedroom was the one furthest from the living room. She said the
       only thing she could hear from the living room when her bedroom door was
       open was the television set. C.M. stated that the victim never told her of any
       problems she was having with the defendant and that she never suspected
       anything improper was going on between them. On cross-examination, she
       testified that it was difficult for her to hear anything from the living room when
       her bedroom door was shut.

              Anthony Scott McClure, the victim’s father, testified that he was not
       aware of any dramatic personality changes in the victim after her mother
       married the defendant. He said that the victim did not tell him about the abuse;
       instead, he “found out from the State of Tennessee.” He stated, however, that
       he believed the victim’s allegations and that there was “[n]o question” in his
       mind that the defendant had violated his daughter.

               Donna Kimsey, the victim’s maternal grandmother, testified that she
       lived in Springfield, Illinois, and was a retired legal secretary for a small law
       firm that did not handle any child custody or domestic cases. She said she took
       the victim, with whom she had always had a close relationship, to a park to talk
       to her after receiving a phone call from the victim’s mother, who was upset
       over the manner in which the defendant had ended an email to the victim.
       Kimsey stated that she asked the victim if she was having any problems with
       the defendant that she wanted to tell her about and that the victim got teary,
       bowed her head, and said only, “I can’t, I can’t.” Kimsey denied that she yelled
       or tried to intimidate the victim. She testified that she never noticed any change
       in the victim’s personality and that the victim appeared to have a good
       relationship with the defendant. On cross-examination, she denied that she ever
       suspected that the victim was being sexually abused.

Walker, 2006 WL 3313651, at *1-10. The jury convicted the Petitioner of two counts of rape
of a child and one count of aggravated sexual battery. The trial court originally sentenced him
to twenty-two years for each rape conviction, to be served concurrently, and ten years for the
aggravated sexual battery conviction, to be served consecutively to the rape sentences, for an
effective sentence of thirty-two years. At the motion for new trial hearing, the trial court

                                              -12-
reduced the sentences for the rape of a child convictions to twenty years each and the sentence
for the aggravated sexual battery conviction to eight years, making the total effective sentence
twenty-eight years. The Petitioner appealed, and, on appeal, this Court found that the
evidence was sufficient to sustain all three convictions. We, however, reversed the
aggravated sexual battery conviction based upon inadequate testimony about the date this
offense occurred, which was necessary because the bill of particulars identified this conviction
as based upon a “masturbation that occurred in the living room of the residence in January
2000, while the defendant had his clothes on and his zipper open.” Because the State was
unable to elicit those identifying details from the victim at trial, her testimony did not establish
that any masturbation occurred in January 2000, and we were constrained to reverse that
conviction. As a result, the Petitioner’s effective sentence became twenty years.

                                   B. Post-Conviction Facts

        The Petitioner filed a timely petition for post-conviction relief in which he alleged that
his trial counsel was ineffective in several ways. At the hearing on the petition, the following
evidence was introduced: The Petitioner testified that he was serving a twenty-year sentence
for his rape convictions. He said the attorney (“Counsel”) who represented him during his
trial was ineffective because he failed to adequately investigate his case. He also claimed that
Counsel used a defense of impotence but failed to introduce available medical records
regarding his medical condition. The Petitioner said Counsel also failed to subpoena the
impotence specialist, Dr. Douglas Trapp, who the Petitioner had seen with regard to his
condition. The Petitioner felt Dr. Trapp’s testimony would have helped the jury understand
that he had to inject himself to become erect and that these injections only took effect after
a certain time period. The Petitioner felt that Dr. Trapp’s testimony would also have refuted
the State’s claim that he had engaged in sexual intercourse with the victim every day,
sometimes more than once a day, because the doctor would have testified that the Petitioner
could not inject himself more than once in a twenty-four hour period.

        The Petitioner also testified that Counsel failed to submit into evidence the report from
the doctor in Illinois who examined the victim. The Petitioner said this doctor’s report
included the results of the victim’s pelvic exam, which were inconclusive. The Petitioner said
Counsel had this report but that Counsel never spoke with the doctor. When Counsel tried
to introduce the report into evidence at trial, the court ruled the report was inadmissible
hearsay.

       The Petitioner alleged that Counsel had a conflict of interest when Counsel represented
him because Counsel had previously represented the Petitioner’s daughter and did not inform
the Petitioner of this fact. The Petitioner said Counsel did not challenge his daughter’s
credibility when she testified against him during his trial. Further, the Petitioner said Counsel

                                               -13-
vouched for his daughter’s credibility by saying during closing argument that Counsel knew
that the Petitioner’s daughters were not lying. The Petitioner said that, had he known of this
conflict, he would not have allowed Counsel to represent him.

       The Petitioner testified that Counsel was ineffective in dealing with the Petitioner’s
uncharged conduct toward the victim. He said Counsel filed a motion in limine to exclude
testimony of any uncharged acts, and the trial court granted this motion. The State, however,
introduced testimony about uncharged conduct, and Counsel only objected once. Further,
Counsel himself introduced instances of uncharged conduct. The Petitioner said Counsel was
ineffective for mentioning these crimes, evidence of which the trial court had ruled
inadmissible. Further, the Petitioner believed that the jury’s repeated exposure to this
uncharged conduct affected the verdict.

        The Petitioner alleged that Counsel was ineffective for failing to object to the jury
receiving, during deliberations, a copy of the transcript of the taped conversation between the
Petitioner and his daughter. He said this allowed the jury to place great weight on this
prejudicial evidence. About this same conversation, the Petitioner said Counsel was
ineffective for failing to assert that his daughter’s taping of this conversation, at the behest of
law enforcement, violated his right against self-incrimination. Further, the tape was played
for the jury before the Petitioner said whether he was going to testify, which he says forced
him to testify. The Petitioner said he wished that Counsel had tried harder to exclude the tape.

        The Petitioner’s next set of allegations involved Counsel’s failure to object to actions
by the prosecutor. He testified the prosecutor improperly referred to evidence not submitted
to the jury, including destroyed emails. The Petitioner said the prosecutor also improperly
referred to “the Lolita complex” in front of the jury, which the Petitioner later learned was a
reference to a book written about child pornography. The Petitioner said Counsel’s failure
to object allowed the jury to assume that the Petitioner was involved in child pornography.
He further asserted that there is a federal case indicating that references to “Lolita” were
improper.

       The Petitioner testified that Counsel should have objected when the prosecutor
improperly challenged the credibility of several witnesses by forcing them to call other
witnesses liars. The Petitioner said the prosecutor called his wife a “perjurious liar,” which
was an improper comment on her testimony. The prosecutor also said that the Petitioner’s
mother-in-law had called her daughter a liar during the mother-in-law’s trial testimony. The
Petitioner also felt Counsel should have objected when the prosecutor “vouch[ed] for the
credibility [of] certain witnesses.”

       The Petitioner testified that Counsel told him that the State had offered to settle the

                                               -14-
case and that, in exchange for his guilty plea, he would receive eight years at one hundred
percent. Counsel told the Petitioner not to take the plea deal, saying that the Petitioner
possibly would not live eight more years considering his poor health. The Petitioner testified
that Counsel never told him, however, that he was facing 120 years in prison if he was found
guilty on all the counts. The Petitioner said, had he understood the ramifications of the
charges against him he would have taken the plea offer.

        The Petitioner next asserted that Counsel failed to investigate or interview the social
worker in Illinois. The social worker’s report included conflicting statements and statements
that contradicted the victim’s trial testimony. In one instance, the victim told the social
worker she had never performed oral sex on the Petitioner, but she testified at trial that she
performed oral sex on the Petitioner. Counsel attempted to put that evidence before the jury,
but it was excluded as hearsay. The Petitioner testified that Counsel neither called the social
worker to testify nor ensured her testimony could be admitted by other means.

        On cross-examination, the Petitioner conceded that, at trial, the victim was forced to
read the contradictory statements that she had made to the social worker into the record in
front of the jury. About the expert testimony of Dr. Trapp, the Petitioner agreed that there was
testimony in the record that the Petitioner could only inject himself with one vial of medicine
during a twenty-four hour period, but he said the doctor’s testimony would have been more
persuasive. The Petitioner said he was still, at the time of the post-conviction hearing,
unaware of the capacity in which Counsel had represented his daughter. He said this was the
reason he did not know whether or not he would have allowed Counsel to continue to
represent him had he known of the conflict.

        The Petitioner agreed that the trial court ruled that testimony about fellatio, which was
uncharged conduct, could not be admitted during trial. He disagreed that Counsel may have
let this testimony in for a strategic reason, namely to show that the victim’s statements to a
social worker in Illinois varied greatly from her trial testimony.

       Counsel testified that he investigated the Petitioner’s impotence defense by obtaining
the Petitioner’s medical records. He and the Petitioner discussed whether to present expert
testimony on the matter and the expense of so doing, and they both agreed that the testimony
of the Petitioner and his wife on this matter would be sufficient. Counsel said he and the
Petitioner had been friends before this case, and, as such, Counsel was well aware of the
Petitioner’s impotence and the car wreck that precipitated his impotence.

       Counsel testified that he contacted the Petitioner’s daughter, C.M., whom he described
as “very hostile” toward him, and C.M. did not want to talk to him. Counsel filed a motion
to suppress the tape-recorded conversation between the Petitioner and C.M. In the motion,

                                              -15-
he relayed the circumstances surrounding the conversation, saying that the Petitioner called
him on a Sunday and explained the allegations he faced. He told the Petitioner not to speak
to anyone including law enforcement and family members and to come to his office the
following day. When the Petitioner was asked by law enforcement to provide a statement, the
Petitioner refused. Law enforcement approached the Petitioner’s daughter and asked that she
record a conversation with her father. The Petitioner engaged in the conversation with his
daughter, which was played for the jury. Counsel said he argued “vehemently” to keep that
conversation out, but the trial court ruled against him. Counsel said he incorrectly assumed
that, once it was introduced as an exhibit, the jury was entitled to have it during deliberations,
thus he did not object to the tape being taken into the jury room.

       Counsel testified that he disclosed to the Petitioner that he had previously represented
the Petitioner’s other daughter, A.W. He said he told the Petitioner that, because he had
represented A.W., he thought she would speak to him about this case. The Petitioner provided
Counsel with A.W.’s telephone number, and Counsel called A.W. while the Petitioner was
present. Counsel said A.W. was not hostile toward the Petitioner at trial, unlike the
Petitioner’s other daughter, C.M.

       Counsel testified that he was provided discovery in this case, which included a report
that showed that the victim’s pelvic exam was inconclusive. He said he attempted to have the
report admitted in court, but the trial court denied his motion. Counsel agreed that it would
have been possible for him to issue a subpoena and take a deposition of the doctor who
created the report. He said he discussed this with the Petitioner, and the two decided that
Counsel should not take this measure based upon the expense and also upon the fact that they
did not want the story of the victim, who was only twelve or thirteen, admitted through this
deposition. Counsel agreed that he could have asked that the medical report be admitted as
a business record if he requested that the custodian of records make the report a business
record.

        On cross-examination, Counsel testified that the Petitioner was not incarcerated before
the trial and that there was a long delay between his arrest and the trial due to the Petitioner’s
poor health. During this delay, which lasted approximately eighteen months, Counsel met
with the Petitioner regularly. In the last two weeks before the Petitioner’s trial, the Petitioner
was at Counsel’s office several hours each day.

        Counsel agreed that, before trial, the State offered to settle the case if the Petitioner
agreed to serve eight years at 100%. Counsel relayed this offer to the Petitioner, who had
recently been released from the hospital after suffering a brain aneurysm. The Petitioner said
that eight years was a “death sentence” given his medical condition and asked Counsel what
his chances at trial were. Counsel said he told the Petitioner that he thought the odds of the

                                               -16-
Petitioner’s being found guilty were “fifty-fifty.” Counsel said that he went through the
indictment with the Petitioner and discussed the minimum and maximum sentence for each
charge the Petitioner faced.

        Counsel testified that he filed a motion in limine to exclude testimony about the victim
performing fellatio upon the Petitioner because the Petitioner was not charged with this
conduct. The trial court granted this motion. Counsel explained that, before trial, he was
aware that the victim told a social worker in Illinois she had never performed fellatio on the
Petitioner. Based on this inconsistency with her earlier statement to the Illinois social worker,
Counsel did not object to her testimony at trial that she had in fact performed fellatio in order
to impeach her with the social worker’s report. Counsel recalled that there were several
instances during the victim’s testimony where she contradicted the statement she gave the
Illinois social worker, which he brought out during his cross-examination of the victim.

       Counsel testified that he did not find the victim in this case credible. He said that, in
addition to her contradictory statements to the Illinois social worker, there was no DNA
evidence to corroborate the victim’s story. Counsel recalled that the victim said that she and
the Petitioner engaged in sexual conduct almost every day in various places in the house,
including the couch and the carpet. When law enforcement officers searched those places for
residual bodily fluids, they found no physical evidence to support the victim’s allegations.

       Based upon this evidence, the post-conviction court dismissed the Petitioner’s petition
for post-conviction relief.

                                          II. Analysis

        The Petitioner makes numerous allegations on appeal, which fall into three primary
categories: (1) Counsel was ineffective; (2) the prosecutor committed misconduct; and (3) his
sentence is illegal. The State responds that the Petitioner waived many of his objections by
failing to include a statement of facts in his brief and by inadequately citing to the record or
legal authority. The Tennessee Rules of Appellate Procedure require that briefs include “[a]
statement of facts, setting forth the facts relevant to the issues presented for review with
appropriate references to the record.” Tenn. R. App. P. 27(a)(6). Further, this Court may
strike inadequate briefs. Tenn. R. Crim. App. 10(a). While the Petitioner’s brief may include
some technical inadequacies, we will nonetheless address the Petitioner’s allegations that his
trial counsel was ineffective. As we will explain in greater detail below, the Petitioner’s
allegations of prosecutorial misconduct are waived because he failed to raise the issue on
direct appeal. We also will explain below why his allegations regarding his sentence do not
entitle him to post-conviction relief.



                                              -17-
        In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional right.
T.C.A. § 40-30-103 (2006). The petitioner bears the burden of proving factual allegations in
the petition for post-conviction relief by clear and convincing evidence. T.C.A. §
40-30-110(f) (2006). Upon review, when post-conviction proceedings have included a full
evidentiary hearing, as was true in this case, the trial judge’s findings of fact and conclusions
of law are given the effect and weight of a jury verdict, and this Court is “bound by the trial
judge’s findings of fact unless we conclude that the evidence contained in the record
preponderates against the judgment entered in the cause.” Black v. State, 794 S.W.2d 752,
755 (Tenn. Crim. App. 1990). Thus, this Court will not re-weigh or re-evaluate the evidence
below; all questions concerning the credibility of witnesses, the weight and value to be given
their testimony and the factual issues raised by the evidence are to be resolved by the trial
court judge, not the appellate courts. Momon v. State, 18 S.W.3d 152, 156 (Tenn. 1999);
Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997). A post-conviction court’s conclusions
of law, however, are subject to a purely de novo review by this Court, with no presumption
of correctness. Fields v. State, 40 S.W.3d 450, 457 (Tenn. 2001).

                            A. Ineffective Assistance of Counsel

       The Petitioner contends that his trial counsel was ineffective because he: (1)
ineffectively asserted the defense of impotence; (2) failed to adequately investigate, interview,
or subpoena a corroborating medical witness in Illinois; (3) failed to adequately investigate,
interview, or subpoena the social worker in Illinois; (4) failed to persuade the trial court to
suppress the Petitioner’s recorded statements to his daughter; (5) failed to present the
testimony of Randy Hultberg; (6) failed to inform the Petitioner of Counsel’s previous
representation of the Petitioner’s daughter on an unrelated matter; (7) allowed and introduced
the Petitioner’s prior bad acts; (8) failed to argue that the State must elect offenses; (9) “failed
to object”; (10) failed to object to the jury having a copy of the transcript of the tape-recorded
conversation during deliberations; (11) forced witnesses to call other witnesses liars; (12)
allowed the Petitioner to be presented with a “Hobson’s Choice”; (13) failed to request a jury
instruction for “contradiction statements instead of inconsistencies”; and (14) failed to
adequately advise the Petitioner with respect to the State’s proposed plea agreement.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d
453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following
two-prong test directs a court’s evaluation of a claim for ineffectiveness:

               First, the [petitioner] must show that counsel’s performance was

                                               -18-
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the [petitioner] by the
       Sixth Amendment. Second, the [petitioner] must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the [petitioner] of a fair trial, a trial whose
       result is reliable. Unless a [petitioner] makes both showings, it cannot be said
       that the conviction or death sentence resulted from a breakdown in the
       adversary process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Melson, 772 S.W.2d 417, 419
(Tenn. 1989).

       In reviewing a claim of ineffective assistance of counsel, this Court must determine
whether the advice given or services rendered by the attorney are within the range of
competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To prevail
on a claim of ineffective assistance of counsel, a petitioner must show that “counsel’s
representation fell below an objective standard of reasonableness.” House v. State, 44 S.W.3d
508, 515 (Tenn. 2001) (citing Strickland, 466 U.S. at 688).

        When evaluating an ineffective assistance of counsel claim, the reviewing court should
judge the attorney’s performance within the context of the case as a whole, taking into account
all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell, 753 S.W.2d 148,
149 (Tenn. Crim. App. 1988). The reviewing court must evaluate the questionable conduct
from the attorney’s perspective at the time. Strickland, 466 U.S. at 690; Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982). In doing so, the reviewing court must be highly deferential and
“should indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” Burns, 6 S.W.3d at 462. Finally, we note that a
defendant in a criminal case is not entitled to perfect representation, only constitutionally
adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn. Crim. App. 1996). In
other words, “in considering claims of ineffective assistance of counsel, ‘we address not what
is prudent or appropriate, but only what is constitutionally compelled.’” Burger v. Kemp, 483
U.S. 776, 794 (1987) (quoting United States v. Cronic, 466 U.S. 648, 665 n.38 (1984)).
Counsel should not be deemed to have been ineffective merely because a different procedure
or strategy might have produced a different result. Williams v. State, 599 S.W.2d 276, 279-80
(Tenn. Crim. App. 1980). The fact that a particular strategy or tactic failed or hurt the defense
does not, standing alone, establish unreasonable representation. House, 44 S.W.3d at 515
(citing Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)). However, deference to matters of
strategy and tactical choices applies only if the choices are informed ones based upon
adequate preparation. House, 44 S.W.3d at 515.



                                              -19-
        If the petitioner shows that counsel’s representation fell below a reasonable standard,
then the petitioner must satisfy the prejudice prong of the Strickland test by demonstrating
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S. at 694; Nichols v. State, 90
S.W.3d 576, 587 (Tenn. 2002). This reasonable probability must be “sufficient to undermine
confidence in the outcome.” Strickland, 466 U.S. at 694; Harris v. State, 875 S.W.2d 662,
665 (Tenn. 1994).

                                     1. Impotence Defense

       The Petitioner asserts that, because he was “incapable of sex,” the charges of rape
against him are baseless. Further, he states that Counsel’s failure to investigate his medical
condition of impotence amounted to ineffective assistance because Counsel should have
asserted that the Petitioner’s impotence was a complete defense to the charge of rape. He
states that Counsel should have obtained medical records and a deposition from the
Petitioner’s doctor regarding the Petitioner’s impotence. Finally, he contends Counsel should
have requested that the judge provide the jury special instructions regarding his impotence.
The State counters that the Petitioner was not “incapable” of having sex because he could
maintain an erection via a drug injection, therefore, his claim lacks merit.

        In order to be entitled to post-conviction relief, a petitioner must show two things: that
his counsel’s performance was deficient and that he was prejudiced. Strickland, 466 U.S. at
687. In the case under submission, we need not address counsel’s performance, which does
not appear deficient, because the Petitioner clearly cannot show prejudice. First, the
Petitioner’s wife, Mrs. Walker, testified at trial that she and the Petitioner had sexual
intercourse one to two times per month and that ninety percent of the time the Petitioner had
to inject himself with his medication in order to perform. Thus, ten percent of the occasions
on which the Petitioner had sex with his wife, he did so without medication. He is not,
therefore, incapable of having sex without medication. Further, the Petitioner testified that
he is able to sexually perform and maintain an erection with medication.

       During the Petitioner’s trial, both the Petitioner and his wife testified about his
difficulties maintaining an erection without medication, and Counsel introduced medical
records that supported this testimony. The Petitioner failed to provide any additional
testimony at the hearing on his petition for post-conviction relief, in the form of his doctor’s
testimony or additional medical records, that would show how his doctor’s testimony would
have added to the testimony already presented to the jury. In the absence of any additional
evidence, we are left to speculate about how the Petitioner’s doctor’s testimony would have
aided his defense. Under these circumstances, we conclude that the Petitioner cannot show
prejudice and is not entitled to post-conviction relief on this issue.

                                               -20-
                          2. Inconclusive Pelvic Exam of Victim

       The Petitioner next asserts that Counsel was ineffective for failing to introduce the
victim’s medical report into evidence. The report of that medical exam showed that the
doctor performing the victim’s pelvic exam found inconclusive evidence about whether the
victim had previously engaged in sexual activity.

       Counsel, who had been retained by the Petitioner, testified that he discussed this matter
with the Petitioner before trial. He informed the Petitioner of the expense of deposing the
doctor and of the risk that this deposition would lead to other damaging evidence, which the
victim may have relayed to the doctor, being admitted into evidence. The two discussed
alternative available evidence challenging the victim’s story, namely, the Petitioner’s
difficulty maintaining an erection and the absence of semen from the locations in which the
victim said the two had engaged in sexual activity. The Petitioner and Counsel then decided
not to depose the doctor.

       We conclude that Counsel’s performance was not deficient in this regard. He
discussed with the Petitioner the Petitioner’s options on this issue and thoroughly reviewed
the considerations with him. He and the Petitioner decided together that it was better not to
depose this doctor for strategic reasons. Further, the Petitioner has failed to show how he was
prejudiced in this regard. He did not present the doctor’s testimony at his post-conviction
hearing, and a copy of this doctor’s report is not included in the appellate record. He is not,
therefore, entitled to post-conviction relief on this issue.

                                  3. Illinois Social Worker

        The Petitioner next contends that Counsel was ineffective for not calling as a witness
Karen Morelock, a social worker in Illinois who interviewed the victim. In the alternative,
he states that Counsel should have sought to make Morelock’s statements admissible via the
business exception to the hearsay rule. The Petitioner asserts that the victim made several
statements to Morelock that contradicted the victim’s trial testimony and that Morelock’s
testimony would have had a greater impact had she testified in person.

       At trial, the court allowed Counsel to impeach the victim with each of the
inconsistencies he identified in Morelock’s report. The victim was forced to read aloud to the
jury portions of Morelock’s report about their interview. In our opinion on direct appeal, we
summarized the cross-examination, stating:

             On cross-examination, the victim acknowledged that she told Karen
       Morelock, the Illinois social worker who interviewed her on July 5 and July 19,

                                              -21-
       2001, that she thought she was the one who had deleted the emails, that she did
       not do anything with her mouth to the defendant, and that the sexual touching
       started in January 2000, as opposed to January 1999 as she stated in her direct
       examination testimony. At defense counsel’s request, the victim read the
       following portion of her July 19 statement aloud: “I wouldn’t do anything with
       my mouth to him, but he would lick my genital area.” She agreed that the
       following statements in her July 19 statement were true: “It would be everyday
       beginning in January 2000”; “He would lick me, I had sex with him everyday
       for over one year”; and “[E]very once in a while, we would have sex one time
       in the morning and then when I would get home from school.” The victim also
       testified, however, that her statement on direct examination that the abuse
       began in 1999 was true. She said the defendant first began touching her in
       January 1999, when she was ten years old and within a few months of his
       October 1998 marriage to her mother.

         In light of this cross-examination, we conclude the Petitioner has not proven that he
was prejudiced by Counsel’s failure to have Morelock testify or to have her report
independently admitted into evidence. It is clear from the record that the Petitioner was able
to expose to the jury any and all inconsistencies between Morelock’s report and the victim’s
trial testimony. He is not entitled to post-conviction relief on this issue.

                        4. Suppression of Petitioner’s Statement

        The Petitioner next contends that Counsel was ineffective when he failed to have the
Petitioner’s recorded statements suppressed. The Petitioner contends any statements made
to his daughter, C.M., during a telephone conversation, was made to an “agent of the State”
when he was “under extreme duress” in violation of his Fourth Amendment rights against
illegal searches and his Fifth Amendment right against self-incrimination.

        Before trial, Counsel filed a motion to suppress this tape recorded conversation, and
he testified he argued “vehemently” to keep that conversation out, but the trial court ruled
against him. The record shows that the Petitioner, who was not in police custody at the time,
made these statements during a tape recorded conversation with his daughter. The record
does not, however, include a copy of the motion to suppress or a copy of the transcript of the
hearing on the motion to suppress. We are, therefore, left to speculate as to the arguments
Counsel put forth. In any event, Counsel’s performance was not deficient in that he
attempted, albeit unsuccessfully, to suppress the Petitioner’s statements. Further, the
Petitioner has not successfully proven how he was prejudiced. The Petitioner is not entitled
to relief on this issue.



                                             -22-
                              5. Testimony of Randy Hultberg

       The Petitioner contends Counsel was ineffective because he failed to present the
testimony of Randy Hultberg. Hultberg completed a Comprehensive Sex Offender Pre-
Sentence Evaluation that stated that the Petitioner was “low risk” and “a good candidate for
probation.” The Petitioner sought to have this introduced during the trial, and the trial court
ruled that the Petitioner’s tendencies with regard to re-offending were not proper testimony
for the jury, whether that testimony be that he was at a high or a low risk for re-offending.
The Petitioner did not call Hultberg to testify at the post-conviction hearing, and it is unclear
from the Petitioner’s brief what he thinks Counsel should have done differently.

        Because the Petitioner presented no evidence at the post-conviction hearing to support
this argument and because he makes no citations to any authority to support his argument, we
conclude he has waived our review of this issue. The Rules of Appellate Procedure require
that citations to authority and references to the record be included in the argument portion of
the brief. Tenn. R. App. P. 27(a)(7). The rules of this Court also contemplate waiver of
issues not supported by citation to authorities or appropriate references to the record. See
Tenn. R. Ct. Crim. App. 10(b) (“Issues which are not supported by argument, citation to
authorities, or appropriate references to the record will be treated as waived in this court.”).
We deem this issue waived due to the failure to cite to any legal authorities.

            6. Counsel’s Prior Representation of the Petitioner’s Daughter

        The Petitioner next contends that Counsel was ineffective because Counsel failed to
disclose his previous representation of the Petitioner’s daughter, A.W., who testified at his
trial. In his appellate brief, he states that he would have “never . . . allowed Counsel to
represent him had he known of this conflict . . . .”

        Counsel testified at trial that he disclosed to the Petitioner his previous representation
of the Petitioner’s daughter, A.W., on an unrelated matter and that he had a good relationship
with her. He said that the Petitioner provided him A.W.’s phone number, and he called A.W.
while the Petitioner was present to discuss the Petitioner’s case. Counsel testified that, unlike
the Petitioner’s other daughter, C.M., A.W. was not hostile toward the Petitioner during the
trial, which he attributed to his phone conversation with her. At the post-conviction hearing,
the Petitioner was much less certain than in his brief about whether he would have allowed
Counsel to continue representing him had he known of his representation of A.W., testifying
that he did not think that he would have allowed Counsel to represent him. The Petitioner
acknowledged at the post-conviction hearing that he did not know the details of that prior
representation, and he presented no evidence about the details of that representation by calling
A.W. to testify or by questioning Counsel in depth on this matter.

                                               -23-
       The post-conviction court, crediting Counsel’s testimony, found that Counsel informed
the Petitioner about his previous representation of A.W., and the Petitioner did not object to
Counsel’s continued representation of the Petitioner. We conclude that the evidence does not
preponderate against this finding. The Petitioner has neither proven that Counsel was
deficient in this regard nor that he was in some way prejudiced. He is not, therefore, entitled
to post-conviction relief on this issue.

                                      7. Prior Bad Acts

        The Petitioner next asserts that Counsel was ineffective for not objecting to the State’s
introduction of his “prior bad acts,” i.e. uncharged instances of fellatio testified to by the
victim, and that Counsel was also ineffective for introducing such evidence himself. Counsel
filed a motion in limine to have these instances of fellatio excluded, and the trial court granted
this motion. The Petitioner points to Counsel’s opening statement in which he stated that the
jury would hear that the victim was going to testify that she and the Petitioner engaged in
sexual activity every day, which was a direct violation of the motion in limine.

        It is apparent from the trial transcript and Counsel’s testimony at the post-conviction
hearing that the defense strategy was to impeach the victim’s credibility in several ways.
Counsel sought to impeach the victim’s testimony that she and the Petitioner engaged in
sexual activity every day, sometimes twice a day, with the following evidence: that the
Petitioner required an injection to maintain an erection; that he could not take such medication
more than once per day; that there were only a few vials of the injection missing from the
Petitioner’s supply and that his wife could account for their use; that no bodily fluids were
found by law enforcement in the places where the victim said the intercourse occurred; and
that the victim made contradictory statements about the frequency, nature, and duration of the
sexual contact. Counsel decided that it was to the Petitioner’s advantage to have these
instances brought in to bolster the argument that the victim was being untruthful and to prove
that her testimony was improbable.

        This Court addressed this issue during the Petitioner’s direct appeal. We concluded
that Counsel’s failure to argue for the suppression of this evidence was deliberate and an
“effort to point out the inconsistencies and improbabilities in the victim’s accounts to the
Illinois social worker.” When ruling on this issue, the post-conviction court found, “Using
these [instances of prior bad acts] was to the advantage of the Petitioner not to his
disadvantage.” We agree. While, in hindsight, there may have been another defense strategy
that may have been more successful, the one that Counsel asserted was reasonable in light of
the evidence. The fact that a particular strategy or tactic failed does not, standing alone,
establish unreasonable representation. House, 44 S.W.3d at 515. The Petitioner is not entitled
to relief on this issue.

                                               -24-
                                  8. Election of Offenses

        The Petitioner next contends that Counsel’s assistance was ineffective because he
failed to argue that the State must elect offenses. This issue was addressed by this Court on
the Petitioner’s direct appeal. We stated:

               We agree with the defendant that an election of offenses and enhanced
       unanimity instruction should have been given. However, we find the error to
       have been harmless with respect to Counts One and Six. Although the victim
       testified that she had had sexual intercourse with the defendant on numerous
       different occasions and locations during the time she lived with him at the
       Barkwood Court residence, she described only two incidents in detail: the May
       28, 2001, rape in the living room and the second rape that occurred in the living
       room during the school spring break of 2001. There was, therefore, no danger
       that the jurors might have been considering different offenses when deliberating
       on those counts. Such a danger did exist, however, with respect to the
       aggravated sexual battery count of the indictment. That offense was narrowed
       as to time and act, but the proof at trial did not correspond to the time frame
       selected and there was evidence of more than one occasion on which the act of
       masturbation occurred.

              Our supreme court addressed a similar situation in State v. Brown, 992
S.W.2d 389 (Tenn. 1999), in which a child rape victim testified about multiple
       instances of penetration, the State did not elicit identifying details from the
       victim about the single count for which the defendant was on trial, and the
       proof did not correspond to the time frame the State selected for the offense:

              The prosecution did not attempt to clarify the victim’s testimony,
              or clarify the conflicts in the testimony, either by eliciting
              additional details or by relating the timing of the abuse to some
              other occasion in the victim's life. Moreover, instead of relying
              upon the few details that were elicited, for example, an incident
              that occurred on a Friday when it was warm, to make the
              election, the prosecution did not elect a specific offense but
              simply narrowed the time-frame of the charged offense from the
              period alleged in the indictment (March 1, 1993, to September
              30, 1993) to an offense occurring between Easter, April 11, 1993,
              and June 30, 1993. This time-frame limitation was not an
              election and failed to ensure that the jury would focus on a single
              offense.

                                             -25-
                     Moreover, as the State now concedes on appeal, the
              deficiency in the election at trial was further compounded by the
              fact that the time-frame chosen by the prosecutor was simply
              inaccurate. A close reading of the testimony reveals that the
              victim testified that acts of digital penetration were committed by
              Brown in Brown’s trailer prior to the occasion on which Brown
              took the photographs of the victim. The victim’s mother testified
              that she saw the photograph of the victim prior to Easter, April
              11, 1993. The State nonetheless “elected” an offense between
              April 11, 1993 and June 30, 1993-a period for which the victim
              described no specific offenses. Accordingly, even had the
              elected offense been sufficiently detailed, the evidence did not
              support the time-frame selected by the State.

       Id. at 392 (footnote omitted).

               In the bill of particulars, the State identified Count Three as a
       masturbation that occurred in the living room of the residence in January 2000,
       while the defendant had his clothes on and his zipper open. The State was
       unable, however, to elicit those identifying details from the victim at trial, and
       her testimony did not establish that any masturbation occurred in January 2000.
       Accordingly, we must reverse the defendant's conviction for aggravated sexual
       battery and remand for a new trial on that offense.

Walker, 2006 WL 3313651, at *15-16.

        Because this Court has previously addressed this issue and found the error harmless
as to all convictions save one, which we reversed and remanded for a new trial, the Petitioner
cannot show any prejudice with regard to Counsel’s performance. He is not entitled,
therefore, to post-conviction relief on this issue.

                                    9. Failure to Object

        The Petitioner’s next contention reads, “Numerous times the failed [sic] to object and
this failure prejudiced the Appellant and deprived him of his Constitutional right to a fair
trial.” In the next section of his brief, the Petitioner cites to one instance where Counsel,
during a side bar, told the trial judge that he did not want to delay things by “jumping up and
down objecting.” There are no citations to the record, however, identifying the occasions on
which Counsel should have objected.



                                              -26-
        As previously stated, the rules of this Court contemplate waiver of issues not supported
by citation to authorities or appropriate references to the record. See Tenn. R. Ct. Crim. App.
10(b) (stating that “[i]ssues which are not supported by argument, citation to authorities, or
appropriate references to the record will be treated as waived in this court”). This issue is
waived.

                        10. Transcript of Telephone Conversation

       The Petitioner next asserts that Counsel’s representation was ineffective because he
allowed a transcript of the tape recorded conversation between the Petitioner and his daughter,
C.M., to go into the jury room during deliberations. He contends Counsel should have
objected to the jury’s having this transcript on the basis that he would be unduly prejudiced
by submission of the exhibit to the jury.

        When ruling on this issue, the post-conviction court stated: “The court is unable to find
that the Petitioner suffered any prejudice from any lack of objections. The court is not finding
that [Counsel] was ineffective for not making the objections referred to by the Petitioner.”

       Tennessee Rule of Criminal Procedure 30.1 states, “Unless for good cause the court
determines otherwise, the jury shall take to the jury room for examination during deliberations
all exhibits and writings, except depositions, that have been received in evidence.” The
Advisory Commission Comments to this section state:

       This rule, applicable in criminal cases, is mandatory unless the judge, either on
       motion of a party or sua sponte, determines that an exhibit should not be
       submitted to the jury. Among the reasons why a particular exhibit might not be
       submitted are that the exhibit may endanger the health and safety of the jurors,
       the exhibit may be subjected to improper use by the jury, or a party may be
       unduly prejudiced by submission of the exhibit to the jury.

        We conclude that the Petitioner has failed to show prejudice because the tape recording
of the conversation would have been allowed into the jury room over Counsel’s objection.
Counsel filed a motion to suppress this tape recording, which was unsuccessful. It is likely
that once the tape was made an exhibit and played for the jury, the jury would have been
entitled to have the tape in the jury room. The transcript, though an accurate account of the
tape, would have been open to challenge on the basis that it would have only been produced
to aid the jury while the tape was played. The jury’s having had the transcript in the
deliberation room, however, does not undermine our confidence in the verdict. The Petitioner
is not entitled to relief on this issue.



                                              -27-
                  11. Forcing A Witness to Call Another Witness a “Liar”

        The Petitioner next contends that Counsel was ineffective when he asked the witness
if the testimony of another witness was a lie. The Petitioner cites to a Federal case from the
seventh circuit that holds that, “Because credibility questions are for the Jury, it is improper
to ask one witness to comment on the veracity of the testimony of another witness.” See U.S.
v. Freitag, 230 F.3d 1019 (7th Cir. 2000). In Freitag, the counsel for the prosecution asked
the defendant, who testified, whether she herself was being truthful and whether other
witnesses were being truthful. Id. at 1024. The Freitag court ultimately held, “Assuming
arguendo that all the questions Freitag objects to are improper, we find the resulting error to
be harmless.” Id. We can find no Tennessee case adopting a holding that counsel for the
defense or prosecution may not ask a witness whether another witness is truthful. The
Petitioner is not entitled to post-conviction relief on this issue.

                                        12. “Hobson’s Choice”

       The Petitioner next asserts that he was forced to testify because the State played the
tape recorded conversation he had with his daughter. The admission of these “erroneously
admitted statements” left him with a “Hobson’s Choice,”1 meaning that he must remain silent
and allow the jury to consider the highly damaging statements or testify and seek to rebut
them. The Petitioner fails to mention what, if any, action by Counsel was ineffective.

       We conclude the Petitioner is not entitled to post-conviction relief on this issue. First,
as previously discussed, Counsel did everything possible to attempt to suppress the tape
recorded conversation. He filed a motion to suppress, which included the circumstances
surrounding the Petitioner’s daughter’s initiation of this phone conversation and “vehemently”
argued that motion to the trial court. Again, that motion and the hearing on that motion are
not included in the record. We conclude Counsel was not deficient in this regard. Second,
we conclude that any argument that the Petitioner seeks to make about the trial court’s
admission of this tape recording is not a proper argument for a post-conviction proceeding.
The Petitioner raised several alleged errors in evidentiary rulings on his direct appeal, but he
did not raise the issue of whether this tape was properly admitted. See Walker, 2006 WL
3313651, at *16-17. Therefore, any objection to the trial court’s evidentiary ruling is waived.

        1
          A “Hobson’s Choice” is a free choice in which only one option is offered. As a person may refuse
to take that option, the choice is therefore between taking the option or not; “take it or leave it.” The phrase
is said to originate from Thomas Hobson (1544–1631), a livery stable owner at Cambridge, England. To
rotate the use of his horses he offered customers the choice of either taking the horse in the stall nearest the
door or taking none at all. MERRIAM WEBSTER ’S COLLEGIATE DICTIONARY 551 (10th ed. 1997).



                                                     -28-
See T.C.A. § 40-30-106(g) (2006)

   13. Jury Instruction for “Contradiction Statements Instead of Inconsistencies”

       The Petitioner next asserts that Counsel was ineffective for failing to request a “jury
instruction for contradiction statements instead of inconsistencies.” In this portion of his brief
he cites to Tennessee law that “contradictory statements by the same witness regarding a
single fact cancel each other out.” See Church v. Perales, 39 S.W.3d 149, 169 (Tenn. Ct.
App. 2000). There is no citation to the record and no argument about what testimony the
Petitioner asserts contradicted itself, what jury instruction was given, or what Counsel should
have done differently. This issue is waived. See Tenn. R. Ct. Crim. App. 10(b) (stating that
“[i]ssues which are not supported by argument, citation to authorities, or appropriate
references to the record will be treated as waived in this court”).

                                     14. State’s Plea Offer

        The Petitioner next contends that Counsel failed to adequately advise the Petitioner
with respect to the State’s plea offer of eight years. At the post-conviction hearing, Counsel
testified that, before trial, the State offered to settle the case if the Petitioner agreed to serve
eight years at one hundred percent. Counsel said he relayed this offer to the Petitioner, who
had recently been released from the hospital after suffering a brain aneurysm. Counsel said
the Petitioner responded that eight years was a “death sentence” given his medical condition
and then asked Counsel what Counsel believed his chances at trial were. Counsel said he told
the Petitioner that he thought the Petitioner’s odds of being found guilty were fifty-fifty.
Counsel said that he went through the indictment with the Petitioner and discussed the
minimum and maximum sentence for each charge the Petitioner faced.

       We conclude the Petitioner has not proven by clear and convincing evidence that
Counsel was deficient in this regard. The Petitioner testified that Counsel urged him to reject
the plea offer, emphasizing the likelihood that the Petitioner would die within the next eight
years and that Counsel did not inform him of the potential sentence he could receive if found
guilty. Counsel, however, testified the Petitioner raised the possibility that he would die
before the end of an eight-year sentence, not Counsel, and rejected the State’s offer on that
basis. Counsel also testified that he informed the Petitioner of the sentences he could receive
if found guilty. By denying post-conviction relief on this basis, the post-conviction court
necessarily found Counsel’s testimony more credible than that of the Petitioner. We will not
disturb that finding. The Petitioner is not entitled to relief on this issue.

                                 II. Prosecutorial Misconduct



                                               -29-
       The Petitioner alleges numerous ways in which the prosecutor committed misconduct,
which, he asserts, deprived him of due process and a fair trial. No claim of prosecutorial
misconduct was raised on direct appeal. See Walker, 2006 WL 3313651, at *1. This issue
is waived. See T.C.A. § 40-30-106(g) (2006) (providing that claims are waived if they could
have been, but were not, presented in an earlier proceeding); see also Tony A. Phipps v. State,
No. E2008-01784-CCA-R3-PC, 2010 WL 3947496, at *14 (Tenn. Crim. App., at Knoxville,
Oct. 11, 2010), no Tenn. R. App. P. 11 application filed.

                              III. Cumulative Effect of Error

        Finally, the Petitioner contends that the cumulative effect of the errors alleged above
entitles him to a new trial. Having found no error, we conclude that the Petitioner is not
entitled to relief on this issue.

                                       IV. Sentencing

        The Petitioner contends that his sentence is illegal because the Tennessee Supreme
Court established a new rule of law in State v. Gomez, 239 S.W.3d 733 (Tenn. 2007), that
applies to his convictions and sentences, requiring that his sentences be modified and
corrected in accordance with Gomez. The State counters that the Petitioner waived our review
of this issue by not presenting his sentencing claim on direct appeal.

       The Petitioner was convicted on May 29, 2003, and he was sentenced on September
11, 2003. The Petitioner filed a motion for new trial on October 2, 2003, and, by the time it
was heard on December 10, 2004, the United States Supreme Court had released its decision
in Washington v. Blakely, 542 U.S. 296 (2004). In accordance with Blakely, the trial court
reduced the Petitioner’s sentence to the presumptive sentence within his range, but it did not
further reduce his sentence by finding that there were mitigating factors that applied to the
Petitioner’s sentence. The Petitioner’s actual complaint on appeal, therefore, is that the trial
court erred when it did not reduce his sentence further by finding applicable mitigating
factors.

       As we previously noted with respect to the Petitioner’s claims of prosecutorial
misconduct, the post-conviction statute mandates that claims are waived if they could have
been, but were not, presented in an earlier proceeding. See T.C.A. § 40-30-106(g). Though
the Petitioner has waived review of this issue we will briefly address the Petitioner’s
contention.

        In June 2004, the United States Supreme Court held in Blakely that “[o]ther than the
fact of a prior conviction, any fact that increases the penalty for a crime beyond the prescribed

                                              -30-
statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt.”
Blakely, 542 U.S. at 301 (quoting Apprendi, 530 U.S. 466, 490 (2000)). The Court held that,
for Sixth Amendment purposes, the “statutory maximum” to which a trial court may sentence
a defendant may be based only on those facts reflected in the jury verdict or admitted by the
defendant. Id. at 542. Under Blakely, then, the maximum sentence which may be imposed
is the presumptive sentence applicable to the offense. See id. The trial judge may impose a
sentence that exceeds the presumptive sentence based only on the fact of a defendant’s prior
conviction(s) or on other enhancement factors found by the jury or admitted by the defendant.

       Following Blakely, the Tennessee Supreme Court concluded in State v. Gomez, 163
S.W.3d 632, 661 (Tenn. 2005) (“Gomez I”), that the Tennessee Sentencing Reform Act of
1989 did not impermissibly infringe on the province of the jury in violation of a defendant’s
Sixth Amendment right to jury trial. Thereafter, the United States Supreme Court vacated the
decision in Gomez I and remanded for reconsideration in light of its decision in Cunningham
v. California, 549 U.S. 270 (2007). On remand, our Supreme Court held that a trial court’s
enhancement of a defendant’s sentence on the basis of judicially determined facts other than
the defendant’s prior convictions violates the defendant’s Sixth Amendment rights. State v.
Gomez, 239 S.W.3d 733, 740-41 (Tenn. 2007) (“Gomez II”).

       Gomez II’s modification of sentencing law does not affect the Petitioner because, at
the motion for new trial hearing, the trial court reduced the Petitioner’s sentence to the
presumptive sentence. The trial court was required to begin the Petitioner’s sentencing
determination at the midpoint of the range for a Class A felony, twenty years; therefore, the
Petitioner received the presumptive sentence as designated by statute. See T.C.A. §
40-35-210(c) (2003). The Petitioner instead complains that the trial court should have applied
several mitigating factors, which is not a Blakely issue.

        Finally, to the extent that Petitioner is attempting to gain relief from his sentence via
retroactive application of the Blakely decision, we note that this Court has repeatedly held that
Blakely did not announce a new rule of law entitled to retroactive application in a
post-conviction proceeding. See e.g., Glen Cook v. State, No. W2006-01514-CCA-R3-PC,
2008 WL 821532, at *10 (Tenn. Crim. App., at Jackson, Mar. 27, 2008), perm. app. denied,
(Tenn. Sept. 29, 2008); Carl Johnson v. State, No. W2003-02760-CCA-R3-PC, 2005 WL
181699, at *4 (Tenn. Crim. App., at Jackson, Jan. 25, 2005), no Tenn. R. App. P. 11
application filed; Donald Branch v. State, No. W2003-03042-CCA-R3-PC, 2004 WL
2996894, at *9-10 (Tenn. Crim. App., at Jackson, Dec. 21, 2004), no Tenn. R. App. P. 11
application filed. Therefore, Petitioner has not alleged a cognizable basis for post-conviction
relief, and he is not entitled to relief on this issue.

                                        II. Conclusion

                                              -31-
      After a thorough review of the record and the applicable law, we conclude the post-
conviction court properly dismissed the Petitioner’s petition for post-conviction relief.


                                                 _________________________________
                                                 ROBERT W. WEDEMEYER, JUDGE




                                          -32-